Judgment unanimously affirmed, with costs. We think the evidence, viewed most favorably for the defendant, presented a question of fact whether the loss of the vessel was due to a peril insured against, and whether the vessel was seaworthy at the beginning of the voyage. These questions were submitted to the jury in a charge to which defendant took no exception, apd the court charged every request presented by defendant. We see no reason for interfering with the verdict. Present — Black-mar, P. J., Kelly, Jaycox, Manning and Kelby, JJ.